United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2004

                                                          Charles R. Fulbruge III
                            No. 03-10784                          Clerk
                        Conference Calendar


RORY CORNILUS PARKER,

                                    Plaintiff-Appellant,

versus

J.R. MORENO,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CV-803-H
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Rory Cornilus Parker, Texas prisoner # 652714, has moved

this court for leave to proceed in forma pauperis (IFP) in an

appeal from the district court’s dismissal of his 42 U.S.C.

§ 1983 suit.   In denying Parker’s motion to proceed IFP on

appeal, the district court certified under 28 U.S.C. § 1915(a)(3)

and FED. R. APP. P. 24(a) that the appeal is not taken in good

faith because it presents no legal points of arguable merit.         By

moving to appeal IFP, Parker has challenged the district court’s



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-10784
                                  -2-

certification.    See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).

       Parker asserts that the district court denied his IFP motion

because the prison law library did not enclose his trust fund

account information and the district court did not accept his

financial status as true.    He also maintains that his poverty

entitles him to proceed IFP under the Prison Litigation Reform

Act.    He offers no arguments related to the merits of the

district court’s dismissal of his civil rights complaint as

frivolous pursuant to 28 U.S.C. § 1915(e).      By failing to address

the district court’s reason for the certification decision,

Parker has effectively abandoned the only issue that is properly

before this court.     See Baugh, 117 F.3d at 202; Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).       Accordingly, his motion to

proceed IFP is DENIED, and his appeal is DISMISSED as frivolous.

See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.

       The dismissal of this appeal counts as a strike under 28

U.S.C. § 1915(g).    See Patton v. Jefferson Correctional Ctr., 136
F.3d 458, 461, 463-64 (5th Cir. 1998).      Parker previously had two

strikes.    See Parker v. Meyers, No. 03-10780 (5th Cir. Dec. 10,

2003) (unpublished).    Parker is BARRED from proceeding in forma

pauperis in any civil action or appeal while he is incarcerated

or detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

       IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; BAR IMPOSED.